     Case 1:19-cv-00284-DAD-JDP Document 12 Filed 05/27/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       HAROLD CLAYTON,                                Case No. 1:19-cv-00284-DAD-JDP
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                        GRANT RESPONDENT’S MOTION TO
13            v.                                        DISMISS
14       G. PUENTES,                                    OBJECTIONS DUE IN THIRTY DAYS
15                       Respondent.                    ECF No. 11
16

17
             Petitioner Harold Clayton, a federal prisoner without counsel, petitioned for a writ of
18
     habeas corpus under 28 U.S.C. § 2241. ECF No. 1. Petitioner claims that the Bureau of Prisons
19
     (“BOP”) has wrongfully withheld from him: (1) up to 15 days of certain incentive time credits per
20
     30 days of prison service; (2) 54 days of good time credit (“GTC”) per year of incarceration; and
21
     (3) placement in home confinement. Id. at 2-4. On March 23, 2020, respondent moved to
22
     dismiss the petition for lack of standing, ripeness, and jurisdiction, and for mootness and failure
23
     to exhaust administrative remedies. ECF No. 11 at 1. Petitioner has not responded to
24
     respondent’s motion to dismiss and the time for doing so has passed.1 For the reasons stated
25
     below, we recommend that respondent’s motion to dismiss be granted.
26
     1
27    On February 12, 2020, mail directed to petitioner was returned to the court as undeliverable.
     Under Local Rule 183(b), petitioner’s notice of change of address was due on April 22, 2020.
28   Because petitioner has not updated his address with the court and the time for doing so has
                                                      1
     Case 1:19-cv-00284-DAD-JDP Document 12 Filed 05/27/20 Page 2 of 5

 1   I.     Background

 2          In 1999, before the U.S. District Court for the Eastern District of Oklahoma, petitioner

 3   pleaded guilty to conspiracy to possess with intent to distribute methamphetamine, conspiracy to

 4   launder illicit drug trafficking proceeds, and illicit VIN removal. ECF No. 11 at 2. He was

 5   sentenced to 324 months in prison. Id. On February 8, 2019, petitioner requested early release,

 6   in accordance with the First Step Act (“FSA”) and Second Chance Act (“SCA”).2 ECF No. 1 at

 7   10. On February 12, 2019, the prison responded to petitioner, stating only that the prison had yet

 8   to receive any guidance from BOP on implementation of FSA. Id. Petitioner sought no

 9   additional administrative review of his request, but rather filed the instant federal habeas petition

10   on March 1, 2019. ECF No. 11-1 at 4-5. On August 2, 2019, petitioner’s GTC was recalculated

11   in accordance with FSA, providing him with 1,431 earned and projected days of GTC.3 Id. at 8.

12   On August 5, 2019, the BOP transferred petitioner to home confinement. Id. at 3. Ultimately, he

13   reached home confinement earlier than had been projected. ECF No. 11 at 8.

14   II.    Discussion

15          A.      Standard of Review

16          No habeas rule explicitly applies to motions to dismiss. See Hillery v. Pulley, 533 F.

17   Supp. 1189, 1194 (E.D. Cal. 1982) (“Motion practice in habeas corpus is not specifically

18   provided for in the rules but must be inferred from their structure and the Advisory Committee

19   Notes.”). Following an approach frequently taken by other courts in this district, we find that

20   Rule 4 of the Rules Governing Section 2254 Cases provides the most appropriate analytical
21   framework for this motion to dismiss, which asserts untimeliness as a basis for dismissal.

22   See, e.g., Ram v. Sacramento Cty., No. 2:15-cv-2074-WBS-DB, 2017 U.S. Dist. Lexis 85123 at

23
     passed, his petition may be dismissed without prejudice for failure to prosecute. See Local Rule
24   183(b).
     2
       The First Step Act of 2018, which amended 18 U.S.C. § 3624(b)(1), requires BOP to permit
25   federal prisoners to earn up to 54 days GTC per year of incarceration. See Bottinelli v. Salazar,
26   929 F.3d 1196, 1197 (9th Cir. 2019). Previously, the BOP used a calculation that only allowed
     for 47 days of GTC per year. Id. The Second Chance of 2007 established the Elderly Offenders
27   Pilot Program, which allows certain prisoners over the age of 60 to be released to home detention.
     See 34 U.S.C. § 60541(g).
28   3
       Petitioner’s 1,431 GTC days reflect GTC disallowance. See ECF No. 11-1 at 8.
                                                      2
     Case 1:19-cv-00284-DAD-JDP Document 12 Filed 05/27/20 Page 3 of 5

 1   *4 (E.D. Cal. June 2, 2017). Rule 4 establishes what is commonly known as a “screening”

 2   procedure for habeas petitions. See O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990);

 3   Browder v. Dir., Dep’t of Corr. of Illinois, 434 U.S. 257, 269 n.14 (1978); Fed. R. Civ.

 4   P. 81(a)(4)(A). It limits our consideration to “the petition and any attached exhibits”—somewhat

 5   like the limitation to the pleadings that would apply to a motion to dismiss for untimeliness

 6   outside the habeas context under Federal Rule of Civil Procedure 12(b)(6) or 12(c).4 Under

 7   Rule 4, we evaluate whether it “plainly appears” that the petitioner is not entitled to relief—and if

 8   so we dismiss the petition.

 9          B.      Mootness

10          The “case-or-controversy requirement of Article III, § 2, of the Constitution subsists

11   through all stages of federal judicial proceedings, trial and appellate. . . . The parties must

12   continue to have a personal stake in the outcome of the lawsuit.” Lewis v. Continental Bank

13   Corp., 494 U.S. 472, 477-78 (1990) (internal quotations omitted). Therefore, throughout civil

14   proceedings, the petitioner “must have suffered, or be threatened with, an actual injury traceable

15   to the defendant and likely to be redressed by a favorable judicial decision.” Id. at 477. “[I]f it

16   appears that [the court is] without power to grant the relief requested, then the case is moot.”

17   Picrin-Peron v. Rison, 930 F.2d 773, 775 (9th Cir. 1991).

18          Here, petitioner sought a court order requiring BOP to recalculate his incentive credits and

19   GTC in accordance with the FSA. ECF No. 1 at 2-3. Respondent has submitted proof that

20   petitioner’s GTC was adjusted in accordance with the FSA, which resulted in petitioner being
21   awarded 54 days of GTC per year of his sentence, adjusted for GTC disallowance. ECF No. 11-1

22   at 8. Petitioner also sought his release to home confinement. ECF No. 1 at 4. Respondent has

23

24   4
       See Jablon v. Dean Witter & Co., 614 F.2d 677, 682 (9th Cir. 1980) (“When a motion to dismiss
     is based on the running of the statute of limitations, it can be granted only if the assertions of the
25   complaint, read with the required liberality, would not permit the plaintiff to prove that the statute
26   was tolled.”); see also Fed. R. Civ. P. 12(d) (“If, on a motion under Rule 12(b)(6) or 12(c),
     matters outside the pleadings are presented to and not excluded by the court, the motion must be
27   treated as one for summary judgment under Rule 56.”); Farr v. United States, 990 F.2d 451, 454
     (9th Cir. 1993); Hal Roach Studios, Inc. v. Richard Feiner & Co., 896 F.2d 1542, 1550 (9th Cir.
28   1989).
                                                         3
     Case 1:19-cv-00284-DAD-JDP Document 12 Filed 05/27/20 Page 4 of 5

 1   submitted proof that petitioner was released to home confinement last year.5 ECF No. 11-1 at 3.

 2   Because the relief petitioner sought has already been granted to him, he has stated no injury that

 3   could be redressed by this court and his petition is moot. See Lewis, 494 U.S. at 477. Therefore,

 4   it plainly appears that the petitioner is not entitled to relief and we recommend dismissal.6

 5   III.    Certificate of Appealability
 6           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 7   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

 8   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

 9   Cases requires a district court to issue or deny a certificate of appealability when entering a final

10   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

11   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner

12   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

13   This standard requires the petitioner to show that “jurists of reason could disagree with the district

14   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

15   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

16   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

17   showing of the denial of a constitutional right. Thus, we recommend that the Court decline to

18   issue a certificate of appealability.

19   IV.     Findings and Recommendations

20           For the foregoing reasons, we recommend that the court grant defendant’s motion to
21   dismiss, ECF No. 11, dismiss the case, and decline to issue a certificate of appealability. These

22   findings and recommendations are submitted to the U.S. district judge presiding over the case

23   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within thirty days of the service of the

24   findings and recommendations, the parties may file written objections to the findings and

25   5
       Additionally, we have reviewed BOP’s inmate locator listing for the petitioner and take judicial
26   notice of it per Rule 201 of the Federal Rules of Evidence. See Federal Bureau of Prisons Find an
     Inmate, https://www.bop.gov/inmateloc/ (search “Find by Name” for “Harold Clayton”). The
27   petitioner is under the supervision of the residential reentry management field office in
     Sacramento, California.
28   6
       Accordingly, we decline to analyze the additional bases for dismissal asserted by respondent.
                                                         4
     Case 1:19-cv-00284-DAD-JDP Document 12 Filed 05/27/20 Page 5 of 5

 1   recommendations with the court and serve a copy on all parties. That document must be

 2   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

 3   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 4
     IT IS SO ORDERED.
 5

 6
     Dated:     May 26, 2020
 7                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9   No. 206.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     5
